                            Case 18-10512-KBO           Doc 2782         Filed 08/31/21        Page 1 of 3




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                            )
                  In re:                                                    )     Chapter 11
                                                                            )
                  Zohar III, Corp., et al.,1                                )     Case No. 18-10512 (KBO)
                                                                            )
                                                    Debtors.                )     Jointly Administered
                                                                            )
                                                                            )

                                                  CERTIFICATE OF SERVICE

                           I, Chad Corazza, hereby certify that on August 30, 2021, I caused a copy of the

              foregoing document, Monthly Application for Compensation (Tenth) of KPMG LLP

              Providing Tax Compliance and Tax Consulting Services to the Debtors Requesting Allowance

              of Compensation for Services Rendered and Reimbursement of Expenses for the period July

              1, 2021 to July 31, 2021 [Docket No. 2780], to be served upon the below counsel in the

              manner indicated below:

             Michael Katzenstein                                                Norman L. Pernick, Esq.
             FTI Consulting, Inc.                                               Cole Schotz P.C.
             3 Times Square                                                     500 Delaware Avenue, Suite 1410
             New York, NY 10036                                                 Wilmington, DE 19801
             mike.katzenstein@fticonsulting.com                                 npernick@coleschotz.com
             (Debtors)                                                          (Patriarch Entities)
             Email                                                              Email

             Robert Klyman, Esq.                                                Gregory M. Petrick, Esq.
             Gibson, Dunn & Crutcher LLP                                        Cadwalader, Wickersham & Taft LLP
             333 South Grand Avenue                                             200 Liberty Street
             Los Angeles, CA 90071-3197                                         New York, NY 10281
             rklyman@gibsondunn.com                                             gregory.petrick@cwt.com
             (Patriarch Entities)                                               Email
             Email


              1
                The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
              Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
              (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
              Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
28542274.1
                        Case 18-10512-KBO          Doc 2782   Filed 08/31/21   Page 2 of 3


             Laura Davis Jones, Esq.                              Brian J. Lohan, Esq.
             Timothy P. Cairns, Esq.                              Arnold & Porter Kaye Scholer LLP
             Pachulski Stang Ziehl & Jones, LLP                   70 West Madison Street, Suite 4200
             919 N. Market Street, 17th Floor                     Chicago, IL 60602-4231
             P.O. Box 8705                                        brian.lohan@arnoldporter.com
             Wilmington, DE 19899-87055                           (Certain Holders of Notes Issued by Zohar III,
             ljones@pszjlaw.com                                   Limited)
             tcairns@pszjlaw.com                                  Email
             (MBIA Insurance Company)
             Email

             Matthew P. Ward, Esq.                                John W. Weiss, Esq.
             Womble Bond Dickinson (US) LLP                       Alston & Bird LLP
             1313 North Market Street, Suite 1200                 90 Park Avenue, 15th Floor
             Wilmington, DE 19801                                 New York, NY 10016-1387
             matthew.ward@wbd-us.com                              john.weiss@alston.com
             (Certain Holders of Notes Issued by Zohar III,       (U.S. Bank National Assocation)
             Limited)                                             Email
             Email

             Juliet M. Sarkessian, Esq.                           W. Joseph Dryer, Esq.
             Office of the United States Trustee                  Don Oliver, Esq.
             U.S. Department of Justice                           Direct Fee Review LLC
             844 King Street, Suite 2207                          1000 North West Street, Suite 1200
             Lockbox #15                                          Wilmington, DE 19801
             Wilmington, DE 19801                                 dfr.wjd@gmail.com
             juliet.m.sarkessian@usdoj.gov                        dfr.dfo@gmail.com
             (U.S. Trustee)                                       (Fee Examiner)
             Email                                                Email

             Juliet M. Sarkessian, Esq.                           Theresa Trzaskoma, Esq.
             211 East Meade Street                                Michael Tremonte, Esq.
             Philadelphia, PA 19118                               Jennifer X. Luo, Esquire
             (U.S. Trustee)                                       Alexandra G. Elenowitz-Hess, Esq.
             First Class Mail                                     Vikram Shah, Esq.
                                                                  Sher Tremonte LLP
                                                                  90 Broad Street, 23rd Floor
                                                                  New York, NY 10004
                                                                  TTrzaskoma@shertremonte.com
                                                                  mtremonte@shertremonte.com
                                                                  jluo@shertremonte.com
                                                                  ahess@shertremonte.com
                                                                  vshah@shertremonte.com
                                                                  (Patriarch Entities)
                                                                  Email



28542274.1
             Case 18-10512-KBO   Doc 2782   Filed 08/31/21     Page 3 of 3




                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                  /s/ Chad Corazza
                                  Chad Corazza, Paralegal
                                  Rodney Square
                                  1000 North King Street
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 571-6600
                                  Facsimile: (302) 571-1253




28542274.1
